EXHIBIT 10.2

PURCHASE AND SALE AGREEMENT

AND

ESCROW INSTRUCTIONS

Date:  November 08, 2006

Ref. No.  705 W. Dustman Street, Bluffton, Indiana 46714

THIS AGREEMENT is entered into by and between La Cometa Properties, Inc., (a
wholly owned subsidiary of The Inventure Group, Inc.) an Arizona Corporation, or
nominee,  hereinafter referred to as “Buyer” and Lincoln Estates, LLC a Delaware
Limited Liability Company,  hereinafter referred to as “Seller”, for the purpose
of setting forth the terms and conditions of the transaction described below.

The subject of the within agreement is the acquisition by Buyer of a 100%
interest in and to the real property described as:

705 W. Dustman Street, City of Bluffton, County of Wells, State of Indiana

Tax Parcel Nos. :  0120986200;    0120974101;    0050320803

Legal Description attached hereto as Exhibit “A” (the “Property”).

PURCHASE PRICE:  The purchase price for the Property shall be Three Million  and
00/100 Dollars ($3,000,000.00), payable as follows:

Earnest Money Deposit with Escrow Holder:

 

$

100,000.00

 

First Lien / New Loan — Conventional Financing

 

$

2,400,000.00

 

Cash at Closing:

 

$

500,000.00

 

Total Purchase Price:

 

$

3,000,000.00

 

 

PROPERTY TAXES:  Any bonds and assessments that are associated with the Property
and are collected with the property taxes shall be assumed by the Buyer.

TRANSFER OWNERSHIP:  Title to the Property shall be conveyed by Warranty Deed
vested to:   La Cometa Properties, Inc., an Arizona Corporation, or assignee,
subject only to those matters disclosed by the preliminary title report
described below.

Title to any personal property shall be conveyed to Buyer by Bill of Sale on the
Closing Date, free and clear of all encumbrances (except those approved by
Buyer).  The price of said items

1


--------------------------------------------------------------------------------




shall be included in the Purchase Price for the Property and Buyer agrees to
accept all such personal property in its “as is” condition.

ESCROW AGENT / TITLE INSURANCE:  The parties agree to open an escrow account
with a mutually agreeable escrow agent for the County of Wells, State of
Indiana.   The escrow agent shall deliver to Buyer and Seller a preliminary
title report together with copies of all documents affecting Title.  Seller
shall provide a CLTA Standard policy of title insurance for the Property, as
Seller’s expense.  Buyer may elect to obtain additional ALTA coverage and
endorsements at Buyer’s expense.  Title Insurance Company to be Seller’s choice.

CLOSE OF ESCROW:  The parties agree to close escrow on or before December 15,
2006.  It shall be a condition of closing that the title insurer shall be
prepared to issue an owner’s policy of title insurance to Buyer consistent with
the preliminary title report issued during the Inspection Period.  If the title
insurer is not so prepared, Buyer may waive such requirement and close escrow
without reduction in the purchase price, or may terminate this Agreement in
which case Buyer’s earnest money deposit shall be returned and the parties shall
have no further obligation hereunder.

DEED OF TRUST/PROMISSORY NOTE:  Buyer shall obtain a loan from U S Bank  for the
purchase of the Property, which, when recorded, shall be a first lien against
the Property, or Buyer may at Buyer’s election pay cash.

PERSONAL PROPERTY:  The purchase price set forth hereinabove does include
personal property described in Exhibit “B” attached hereto and made a part
hereof.

COSTS AND CHARGES:  Buyer agrees to pay the following costs and charges: 
One-half of the escrow fee, recording fees, all fees and charges associated with
obtaining the loan, all fees associated with its own due diligence efforts, fee
for ALTA loan policy of title insurance, Buyer’s attorney fees.

Seller agrees to pay the following costs and charges:  One-half of the escrow
fee,  documentary transfer tax, if applicable, fee for title insurance for
standard coverage CLTA owner’s policy of  title insurance, Seller’s attorney
fees.

PRO-RATIONS AND ADJUSTMENTS:  The Property is subject to a NNN (triple net)
lease in which the lessee is responsible for paying the property taxes and
premiums on hazard and liability insurance.  Buyer assumes all responsibility
for any adjustment of property taxes that may be changed with a regular or
supplemental tax bill delivered to Buyer after the closing date.  Rents shall be
prorated as of close of escrow.  Security deposits, advance rentals, and the
amount of any future lease credits shall be credited to Buyer.  Delinquent or
unpaid rents, if any, shall be handled outside of escrow between Buyer and
Seller.

HAZARD INSURANCE:  Buyer has the option of obtaining its own policy of hazard
and liability insurance at Buyer’s expense.

LEASE/TENANTS:  Buyer shall have until the expiration of the Inspection Period
(as defined below) to investigate the financial condition, business prospects
and prospective continued

2


--------------------------------------------------------------------------------




occupancy of any tenant of the Property.  Seller shall cooperate with Buyer and
shall provide Buyer in writing with all such information in Seller’s possession,
but shall not be responsible for any tenant’s refusal to provide such
information.  Seller agrees to assign all of Seller’s interest and rights under
the terms of the existing lease, and any amendments thereto, to Buyer.

“AS-IS CONDITION”:  The parties to this agreement hereby understand and
acknowledge that Seller has not made any representations or warranties of any
kind whatsoever, either express or implied, with respect to the Property or any
such related matter, except as expressly set forth in this Agreement, and Buyer
is acquiring the Property in an “As-Is” condition with faults.

Except as expressly set forth herein, Seller makes no representations or
warranties with respect to the use and/or condition, including without
limitation, the condition or safety of the Property and any improvements
thereon, electrical, plumbing, heating, sewage, roof, insulation, air
conditioning, if any, foundations and utilities, or that the same are in working
order; the condition of the soils or groundwater of the Property and the
presence or absence of toxic materials or hazardous substances on or under the
Property; compliance with applicable statutes, laws, codes, ordinances,
regulations or requirements relating to leasing, zoning, subdivision, planning,
building, fire, safety, health or environmental matters, persons with
disabilities; compliance with covenants, conditions and restrictions, whether or
not of record; other local, municipal, regional, state or federal requirements,
or other statutes, laws, codes, ordinances, regulations or requirements.

The closing of this transaction shall constitute an acknowledgement by Buyer
that the Property was accepted without representation or warranty of any kind or
nature and in an “As-Is” condition based solely on Buyer’s own inspection,
except as otherwise expressly provided herein.

Buyer has conducted Buyer’s own investigation with regard to possible
infestation and/or infection by wood-destroying pests or organisms and agrees to
purchase the Property in its present condition.  Buyer acknowledges that Buyer
is not relying upon any representations or warranties made by Seller regarding
the presence or absence of such infestation or infection.

DUE DILIGENCE:  Buyer shall have until 3:00 p.m. on the 20th calendar day after
the mutual execution of this Agreement to complete its review of the preliminary
title report, due diligence and all inspections of the Property, including
without limitation, information relative to utilities and services, zoning and
land use, surveys, plans and engineering studies, hazardous materials and soil
conditions (the “Inspection Period”).

In the event that Buyer requires additional time to complete its due diligence,
and if Buyer desires to obtain an additional 20 calendar day extension of the
Inspection Period, Buyer, on or before 3:00 p.m. on the 20th day from the mutual
execution of this Agreement, will deposit into Escrow an Extension Fee of an
additional $10,000.00 which will immediately become non-refundable to Buyer,
earned by Seller, and will not apply to the Purchase Price.  Escrow Agent is
hereby instructed to transfer said Extension Fee to Seller immediately.

3


--------------------------------------------------------------------------------




In the event that Buyer terminates this Agreement before the expiration of the
Inspection Period, if and as extended, Buyer’s earnest money deposit shall be
refunded and neither party shall have any further obligation to the other by
reason of this Agreement.

Seller agrees to provide to Buyer the items listed below within ten (10)
calendar days following the opening date:

a.             All rental agreements, leases, service contracts, insurance
policies, latest tax bills and other written agreements, written code violations
or other notices which affect the Property;

b.             Copies of any documentation in possession of the Seller, and not
otherwise protected by privacy agreements and/or rights, regarding the financial
condition, business prospects or prospective continued occupancy of any tenant;

c.             Complete and current rent roll, including a schedule of all
tenant deposits and fees;

d.             A written inventory of all items of personal property to be
conveyed to Buyer and included as a part of the purchase price at the close of
escrow;

e.             Any and all documents of any type or nature that in any way
reference the existence of mold or mold-related problems with the Property;

f.              Any and all documents of any type or nature that in any way
reference the existence of lead-based paint or lead-based paint problems with
the Property;

g.             Any and all documents of any type or nature that in any way
reference the existence of litigation affecting the Property;

h.             Any environmental reports, construction site plans, licenses or
permits required of owners for operation of the Property; and

i.              Any existing surveys or environmental studies of the Property.

REPRESENTATIONS AND WARRANTIES/SELLER:  Seller makes the following
representations and warranties which shall be true and correct as of the date
hereof and the date of close of escrow (regardless of any investigations Buyer
shall have made with respect thereto prior to the close of escrow) and which
shall survive the close of escrow through the close of business on the date six
(6) months after the close of escrow.  In the event that, during the period
between the date hereof and the close of escrow, Seller learns, or has a reason
to believe, that any of the following representations and warranties may cease
to be true, Seller hereby covenants to give written notice thereof to Buyer as
soon as is reasonably possible.

(a)           There are no claims, actions, suits, condemnation actions or other
proceedings pending or to the best of Seller’s knowledge overtly threatened
which could affect the Property, and Seller has not received notice of any
currently uncured violation of any law, statute,

4


--------------------------------------------------------------------------------




government regulation, zoning ordinance, use permit, order, judgment or
requirement, that in any manner or to any extent may materially affect the
Property.

(b)           Except for the leases furnished to Buyer and except for the use of
approximately 2.3 acres of the Property by Brian Tonner Farms, Inc., the
Property is not subject to any contract, right of first refusal, option, lease
or other possessary interest.

(c)           To the actual knowledge of Seller, (i) there exist no adverse
claims or encroachments by any person or persons with respect to the Property,
and (ii) no improvement on the Property encroaches an adjacent property or on
any public easement or right-of-way.

(d)           To the best of Seller’s actual knowledge, the copies of the
documents to be furnished to Buyer are true, correct and complete copies of
authentic originals thereof, and no such documents have been knowingly withheld
by Seller.

(e)           Seller is the owner of the Property and has full power and
authority to enter into and perform this Agreement in accordance with its terms
and there is no other person or entity who has an ownership interest in the
Property.

(f)            The individual executing this Agreement on behalf of Seller is
authorized to do so and, upon executing this Agreement, this Agreement shall be
binding and enforceable upon Seller in accordance with its terms.

(g)           Seller has not received notice of any discharge of hazardous
materials on, at or under the Property which would constitute a violation of any
rule, regulation, law or order, or which requires remediation.  To the best of 
Seller’s knowledge, there is not now and has never been an underground storage
tank located on or under the Property.

REPRESENTATIONS AND WARRANTIES/BUYER: Buyer makes the following representations
and warranties which shall be true and correct as of the date hereof and the
date of the close of escrow.  In the event that during the period between the
date hereof and the close of escrow, Buyer learns or has reason to believe that
any of the following representations and warranties may cease to be true, Buyer
hereby covenants to give written notice thereof to Seller as soon as is
reasonably possible.

(a)          Buyer has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein, and to consummate the
transaction contemplated hereby.  All requisite action (corporate or otherwise)
has been taken by Buyer in connection with the entering into this Agreement and
the instruments referenced herein, and the consummation of the transactions
contemplated hereby.  The individuals executing this Agreement and the
instruments referenced herein on behalf of Buyer and the officers of Buyer have
the legal power, right, and actual authority to bind Buyer to the terms and
conditions hereof and thereof.  This Agreement and all documents required hereby
to be executed by Buyer are and shall be valid, legally binding obligations of
and enforceable against Buyer in accordance with their terms, subject only to
applicable bankruptcy, insolvency, reorganization, moratorium laws or similar
laws or equitable principals affecting or limiting the rights of contracting
parties generally.

5


--------------------------------------------------------------------------------




CONTRACTS / MATERIAL CHANGES:  Seller shall not enter into any new leases or
service or tenant contracts that cannot be cancelled with 30-days notice and
without penalty.  Seller shall not make any material changes to the Property, do
any act, or enter into any agreements of any kind that materially changes the
value of the Property, the rights of the Buyer as they relate to the Property,
or the condition of title to the Property.

RISK OF LOSS:  Risk of loss to the Property shall be borne by Seller until title
has been conveyed to Buyer.  In the event that the improvements on the Property
are destroyed or materially damaged between the Opening Date of this Agreement
and the date title is conveyed to Buyer, Buyer shall have the option of
demanding and receiving the entire earnest money deposit and being released from
all obligations hereunder, or alternatively, taking such improvements as Seller
can deliver together with an assignment of any casualty proceeds payable on
account of such damage or destruction..  Upon Buyer’s physical inspection and
approval of the Property, Seller shall maintain the Property through close of
escrow in the same condition and repair as approved, reasonable wear and tear
excepted.

DEFAULT:  In the event Buyer defaults hereunder and fails to cure said default
within ten (10) days of written demand, Seller may terminate this Agreement in
which case Buyer’s earnest money deposit shall be forfeited as Seller’s sole and
exclusive remedy.  In the event Seller defaults hereunder and fails to cure said
default within ten (10) days of written demand, Buyer may exercise any remedy
available at law or in equity.

SUCCESSORS AND ASSIGNS:  This Agreement and any addenda hereto shall be binding
upon and inure to the benefit of the heirs, successors, agents, representatives
and assigns of the parties hereto.

ATTORNEY’S FEES:  In any litigation, arbitration or other legal proceedings
which may arise between the parties hereto, the prevailing party shall be
entitled to recover its costs, including costs of arbitration, and reasonable
attorney’s fees in addition to any other relief to which such party may be
entitled.

NOTICES:  All notices required or permitted hereunder shall be given to the
parties in writing at their respective addresses as set forth below.  Should the
date upon which any act required to be performed by this Agreement fall on a
Saturday, Sunday or holiday, the time for performance shall be extended to the
next business day.

GOVERNING LAW:  This Agreement shall be governed by and construed in accordance
with the laws of the State of Indiana.

AGENCY DISCLOSURE:  The parties acknowledge that they are not represented by any
real estate agent or broker and that there will be no commissions paid to any
party at the Closing of this transaction.

CLOSING DATE:  Closing of this transaction shall occur on or before December 15,
2006, or as soon as possible thereafter.

6


--------------------------------------------------------------------------------




BUYER:

La Cometa Properties, Inc.,

 

 

an Arizona Corporation

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Date:

Title:

 

 

Address: 3500 S. La Cometa Drive, Goodyear, AZ 85338

 

 

Phone: (623) 932-6249

 

 

 

SELLER:

Lincoln Estates, LLC,

 

 

a Delaware Limited Liability Company

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Larry R. Polhill

 

Date:

Title: Manager

 

 

Address: 7380 S. Eastern St., #150, Las Vegas, NV 89123

 

 

Phone: (702) 494-8878

 

 

 

7


--------------------------------------------------------------------------------




EXHIBIT ‘A’

LEGAL DESCRIPTION

705 W. Dustman Street, Bluffton, IN 46714

TRACT 1:

A part of the southeast quarter of Section 28, Township 27 North, Range 12 East,
Lancaster Township, Wells County, Indiana, beginning where the east right of way
line of the Nickel Plate Railroad intersects the south line of said section;
thence east on the section line a distance of 264 feet; thence north a distance
of 200 feet; thence east a distance of 136 feet; thence north on a line parallel
with the east line of said railroad right of way a distance of 700 feet; thence
west to the east line of said railroad right of way a distance of 400 feet;
thence south along the east line of said railroad right of way a distance of 900
feet to the place of beginning, containing approximately 7.65 acres, more or
less.

TRACT 2:

Part of the south half of Section 28, Township 27 North, Range 12 East,
Lancaster Township, Wells County, Indiana, and being more particularly described
as follows:  Commencing at the point where the centerline of the Norfolk &
Southern Railroad intersects with the centerline of State Road 116, which is
also the south line of Section 28, Township 27 North, Range 12 East; thence east
on and along said south line of Section 28, a distance of 468.0 feet to a point;
thence in a northerly direction on the east property line of King property a
distance of 200.0 feet to a steel rod for the place of beginning; thence west
(which is parallel to the south line of said Section 28), a distance of 128.0
feet to a point; thence north (which is parallel to the east right-of-way line
of the Norfolk & Southern Railroad) a distance of 700.0 feet to a point; thence
west (which is parallel to the south line of said Section 28) a distance of
400.0 feet to a point on the east right-of-way line of the Norfolk & Southern
Railroad; thence north on and along said east line of said railroad a distance
of 200.0 feet to a point; thence east (which is parallel to the south line of
Section 28) a distance of 528.0 feet to a point; thence south and parallel to
the east right-of-way line of the Norfolk & Southern Railroad a distance of
900.0 feet to the place of beginning, containing 4.48 acres, more or less.

TRACT 3:

Part of the southeast quarter of Section 28, Township 27 North, Range 12 East,
Lancaster Township, Wells County, Indiana, described as follows:  Starting at
the southeast corner of said southeast quarter found per record witness; thence
westerly 2,277.36 feet along the south lien of said southeast quarter to a P.K.
nail set, which shall be the place of beginning; thence continuing westerly
132.0 feet along the south line of said southeast quarter to a P.K. nail set;
thence northerly deflecting right 89 degrees 40 minutes, 200.0 feet to a pipe
stake found; thence easterly, deflecting right 90 degrees 20 minutes, 132.0 feet
parallel with the south line of said southeast quarter to a 5/8” rebar stake
set; thence southerly, deflecting right 89 degrees 40 minutes, 200.0 feet to the
place of beginning, containing 0.61 acres, more or less.

TRACT 4:

An easement, right of way and right of ingress and egress to and from, and for
the purpose of constructing, inspecting, repairing, operating, changing the size
of, in whole or in part, a tile drain, the following described land:

8


--------------------------------------------------------------------------------




A part of the east half of the southwest quarter and of the west half of the
southeast quarter of Section twenty-eight (28), Township twenty-seven (27)
North, Range twelve (12) East, bounded and described as follows: Beginning at
the intersection of the east right of way line of the Nickel Plate Railroad and
the south section line of said Section 28, thence north along the east
right-of-way line of said railroad right of way a distance of 1,100 feet, which
shall be the place of beginning;  thence northerly along said east right-of-way
line of said railroad approximately 800 feet ad to the center of an open ditch,
thence easterly along the meanderings of said ditch to a point 50 feet at right
angles east of said railroad right-of-way line, thence south and parallel to
said east right-of-way line 800 feet and to the north line of the land described
in Deed Record 125 on page 365 of the Wells County Records; thence westerly on
said north line 50 feet to the place of beginning; which such easement,
right-of-way and right is granted by that certain Right-of-Way Grant dated and
recorded August 1, 1979 in Miscellaneous Book 50 Page 676 and that certain
Right-of-Way Grant dated August 6, 1979 and recorded August 10, 1979 in
Miscellaneous Book 50 Page 687, in the Wells County, Indiana Records (the south
200 feet of said Right-of-Way is excluded from this description as it is
contained within the description of Tract 2 shown above).

NOTE:  The acreage indicated in the legal description is solely for the purpose
of identifying the said tract and should not be construed as insuring the
quantity of land.

9


--------------------------------------------------------------------------------




EXHIBIT ‘B’

PERSONAL PROPERTY

[Fixtures to Property only.]

 

10


--------------------------------------------------------------------------------